 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JOHN ROBERT DEMOS,

 9                             Plaintiff,                 Case No. C18-1509-MJP

10          v.                                            ORDER OF DISMISSAL

11   CHIEF U.S. DISTRICT COURT JUDGE
     OF SEATTLE, WASHINGTON,
12
                               Defendant.
13

14          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record, the

16   Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation;

18          (2)     Plaintiff’s application to proceed in forma pauperis, Dkt. 1, is DENIED, and the

19   action is DISMISSED without prejudice for failure to satisfy the “imminent danger” requirement

20   for three-strikes litigants under 28 U.S.C. § 1915(g); and

21   \\

22   \\

23   \\




     ORDER OF DISMISSAL - 1
 1        (3)    The Clerk is directed to send copies of this Order to plaintiff and to Judge Theiler.

 2        Dated this 26th day of November, 2018.

 3

 4

 5
                                                       A
                                                       Marsha J. Pechman
                                                       United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
